CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam U.S. Government Income Trust: We consent to the use of our report, dated November 12, 2010, with respect to the financial statements included herein by reference of the Putnam U.S. Government Income Trust , and to the references to our firm under the captions "Financial Highlights" in the prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 24, 2011
